United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40075
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

YOLANDA RODRIGUEZ-MORALES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:04-CR-1525-1
                       --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Yolanda Rodriguez-Morales appeals her guilty-plea conviction

of transporting an undocumented alien within the United States by

means of a motor vehicle for private financial gain, in violation

of 8 U.S.C. § 1324(a)(1)(B)(i).   Rodriguez argues that the

district court committed error by failing to comply with portions

of FED. R. CRIM. P. 11 and that there was insufficient evidence to

support her conviction.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40075
                                  -2-

     Where, as here, a defendant fails to object to FED. R. CRIM.

P. 11 error in the district court, this court reviews for plain

error.   United States v. Vonn, 535 U.S. 55, 59 (2002).       Rodriguez

argues that the district court erred when it failed to inform her

of the mandatory minimum penalty as required by FED. R. CRIM. P.

11(b)(1)(I).    There is no mandatory minimum penalty for the

statute of conviction.     See § 1324(a)(1)(B)(i).   Rodriguez also

argues that the district court failed to advise her that she

would be sentenced under the Guidelines and that the district

court could depart from the Guidelines.      The record reflects that

the district court informed Rodriguez of the Guidelines as

required by FED. R. CRIM. P. 11 (b)(1)(M).    Rodriguez has

therefore failed to demonstrate error, plain or otherwise, with

respect to these issues.

     Regarding her contention that there was insufficient

evidence to support her conviction, Rodriguez failed to object on

this basis in district court.    This court’s review is therefore

limited to plain error.     Vonn, 535 U.S. at 59; United States v.

Baymon, 312 F.3d 725, 728 (5th Cir. 2002).     The factual basis was

sufficiently specific to allow the district court to determine

that Rodriguez’s conduct was within the ambit of the statute’s

prohibitions.    United States v. Gobert, 139 F.3d 436, 439 (5th

Cir. 1998).    Rodriguez stated that she understood the factual

basis, that it was true, and that she wished to persist in her

guilty plea.    Rodriguez admitted that she knowingly transported
                           No. 05-40075
                                -3-

12 aliens by means of a motor vehicle and in furtherance of their

illegal status in the Untied States and for profit.   She thus

admitted the elements of the charged offense.   See 8 U.S.C.

§ 1324(a)(1)(B)(i).   Her argument on this issue is without merit.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.